DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment of 05/28/21 has been entered. Claims 1-16 are currently pending in the application.

Claim Objections
Claim 10 is objected to because of the following informalities:
At claim 10 line 3 “a high voltage” should read --the high voltage--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim 1, 5-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over KAWAI (JP 2016-051789, English language equivalent in US 2017/0309397, both provided by Applicant on 03/04/2019 IDS) in view of KOBAYASHI (US 2012/0299679, supplied by Applicant on 04/19/2018 IDS) and MAEKAWA (US 2006/0226945, supplied by Applicant on 04/19/18 IDS).
Regarding claim 1, KAWAI discloses an internal combustion engine ignition device comprising:
a center core (5) having a center axis (vertical, Fig. 1);
a primary coil (21) wound on an outside of the center core (Fig. 1);
a secondary coil (22) wound around an outside of the primary coil (Fig. 1);
a side core (6) disposed on an outside of the secondary coil (Fig. 2), wherein a first end of the side core, a second end of the side core, and the center axis of the center core extend in a horizontal plane (e.g. a horizontal plane in Fig. 2);
a resin (7) being heat-resistant (implicit) and covering a plurality of interior surfaces of the side core (e.g. Figs. 1-2); and
a housing (11), 
wherein a gap (minute gap) is disposed between the housing and the side core (between the inner wall 112 and core 6, 0051 lines 1-3; gaps are filled with filling resin 13 equivalent to Applicant’s insulating resin 14),
the gap is configured such that an open face exists on the side core (Fig. 3 shows that an open face exists around the periphery of the side core 6 as cover 7 is only above, below and inside of 6), the gap beginning at the open face of the side core and extending to the housing (e.g. Fig. 6, 9 and 11) in the direction of the center axis (disclosure implies gap exists around circumference of side core, i.a. Fig. 3), the side core having a first height (in direction L, Fig. 3), the gap disposed with a second height substantially equal to the first height (e.g. Figs. 6, 9 and 11 gap height is substantially the same as the 
the gap is configured such that a heat flow, during operation, passes from the open face of the side core in the direction of the center axis to the housing for dissipation.
KAWAI is silent regarding the further features of the magnetic path.
However, KOBAYASHI teaches a magnetic path of an ignition device with a center core (6a) having a first end surface (Fig. A below) and a second end surface opposite the first end surface (Fig. A);
a permanent magnet (11) abutted against the first end surface of the center core (Fig. A), the permanent magnet being magnetized in a direction opposite to a direction of a magnetic flux produced by energization of a primary coil (3) (0044 lines 5-8);
a side core (6b and 6c taken together) with a first end abutted against the permanent magnet (Fig. 3) and a second end abutted against the center core (Fig. A) such that a center axis penetrates the side core (Fig. 3), and such that the side core interacts with the permanent magnet to form a closed magnetic path (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the features of the magnetic path of KOBAYASHI having a permanent magnet between the side core and a first end surface of the center core where KAWAI is silent to provide a functioning ignition coil of a common type.
KAWAI further discloses the resin relieves the thermal stress produced in the filling resin (equivalent to Applicant’s insulating resin 14) due to the difference in the coefficient of thermal expansion between the filling resin and the side core (0045 lines 7-10) but does not disclose the resin is elastic.
However, MAEKAWA teaches a resin (6) being an elastomer (0020 line 10) and covering a plurality of interior surfaces of a side core (4) (Fig. 1; 0020 lines 8-11) to absorb a thermal stress generated by a difference in the coefficient of linear expansion between the side core and insulating resin (0036 lines 1-4) and has flexibility and can be easily formed by means of injection molding (0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the resin of KAWAI of unknown material from an elastomer as taught by MAEKAWA as MAEKAWA teaches the elastomeric resin is applied to the side core for the same purpose 
The above underlined limitation is considered as functional language. KAWAI teaches all the structural components of the ignition coil, which are read on those of the instant invention. Therefore, the gap of MAEKAWA is capable of performing the same desired functions as the instant invention having been claimed.
[AltContent: arrow][AltContent: textbox (SECOND END SURFACE)][AltContent: arrow][AltContent: textbox (FIRST END SURFACE)]
    PNG
    media_image1.png
    902
    778
    media_image1.png
    Greyscale

Figure A Annotations of KOBAYASHI Fig. 3.
Regarding claim 5, KAWAI as modified teaches the internal combustion engine ignition device according to claim 1.
KAWAI further discloses, wherein a first thickness (Fig. B below) of an edge portion of the resin (7) is larger than a second thickness (Fig. B) of the resin on an inner peripheral surface of the side core (6).
[AltContent: arrow][AltContent: textbox (BOTTOM SIDE)][AltContent: arrow][AltContent: textbox (END SIDE)][AltContent: arrow][AltContent: textbox (INCLINED SURFACE)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (RIDGE)][AltContent: oval][AltContent: textbox (SECOND THICKNESS)][AltContent: arrow][AltContent: arrow][AltContent: textbox (FIRST THICKNESS)][AltContent: arrow]
    PNG
    media_image2.png
    575
    621
    media_image2.png
    Greyscale

Figure B Annotations of KAWAI Fig. 6.
Regarding claim 6, KAWAI as modified teaches the internal combustion engine ignition device according to claim 1.
KAWAI further discloses wherein a ridge (Fig. B above) is provided on a surface of the resin (7).
Regarding claim 7, KAWAI as modified teaches the internal combustion engine ignition device according to claim 6.
KAWAI further discloses wherein a side of the ridge is an inclined surface (Fig. B above) formed between an end side (Fig. B) and a bottom side (Fig. B) larger than the end side (Fig. B).
Regarding claim 8, KAWAI as modified teaches the internal combustion engine ignition device according to claim 6.
KAWAI further discloses wherein the secondary coil (22) is provided with a high voltage side terminal (Fig. C below) and a flat portion of the resin (Fig. C) is provided in a position facing the high voltage side terminal (Fig. C).
[AltContent: textbox (FLAT PORTION OF RESIN)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (HIGH VOLTAGE SIDE TERMINAL)]
    PNG
    media_image3.png
    676
    698
    media_image3.png
    Greyscale

Figure C Annotations of KAWAI Fig. 2.
Regarding claim 9, KAWAI as modified teaches the internal combustion engine ignition device according to claim 1.
KAWAI further discloses wherein the internal combustion engine ignition device supplies an internal combustion engine (implied, i.a. 0040 lines 2-4) a high voltage induced in the secondary coil (implied i.a. 0038 lines 4-5) by passing a primary current through the primary coil (0043 lines 5-6).
The above underlined limitation is considered as functional language. KAWAI as modified teaches all the structural components of the ignition coil, which are read on those of the instant invention. Therefore, the ignition device of KAWAI as modified is capable of performing the same desired functions as the instant invention having been claimed.
Regarding claim 10, KAWAI as modified teaches he internal combustion engine ignition device according to claim 9.
KAWAI further discloses wherein the internal combustion engine ignition device supplies the internal combustion engine (implied, i.a. 0040 lines 2-4) the high voltage induced in the secondary coil (implied i.a. 0038 lines 4-5) by interrupting the primary current (implied 0043 lines 5-6).
The above underlined limitation is considered as functional language. KAWAI as modified teaches all the structural components of the ignition coil, which are read on those of the instant invention. Therefore, the ignition device of KAWAI as modified is capable of performing the same desired functions as the instant invention having been claimed.
Regarding claim 13, KAWAI as modified teaches the internal combustion engine ignition device according to claim 1.
KAWAI further discloses wherein the gap is further configured to prevent a reduction in a dielectric voltage strength of the secondary coil (0057 lines 15-17), by avoiding crack generation in an insulating resin (13) from an edge of the side core (i.a. 0060 lines 2-4).
The above underlined limitation is considered as functional language. KAWAI as modified teaches all the structural components of the ignition coil, which are read on those of the instant invention. Therefore, the gap of KAWAI as modified is capable of performing the same desired functions as the instant invention having been claimed.
Regarding claim 14, KAWAI as modified teaches the internal combustion engine ignition device according to claim 13.
KAWAI further discloses the gap is further configured to be penetrated by the center axis (gap extends around circumference of side core 6 in Fig. 3, i.e. past center axis), and 
the gap is configured to contain substantially no resin (the gap is a gap between outer core 6 and casing 11, note that “resin” here refers to the resin introduced in claim 1).
The limitations “wherein the gap is further configured to permit the heat flow to pass from the primary coil and the secondary coil via the open face of the side core to the housing for dissipation” and “thereby promoting the heat flow to pass from the side core to the housing in the direction of the center axis” are considered as functional language. KAWAI as modified teaches all the structural components of 
Regarding claim 15, KAWAI as modified teaches the internal combustion engine ignition device according to claim 1.
KOBAYASHI previously taught the permanent magnet between the side core and the first end surface of the center core as KAWAI is silent regarding the internal structure of the magnetic path.
KAWAI as currently modified teaches wherein the gap (between side core 6 and casing 11, i.a. Fig. 3) is closer to the second end surface of the center core than to the first end surface of the center core (both KAWAI and KOBAYASHI teach the side core has approximately an even thickness, therefore, due to the presence of the permanent magnet, the gap at the second end surface side of the center core is closer to the second end surface than the gap at the magnet end of the center core is to the first end surface in the same manner as Applicant’s disclosed invention).
Regarding claim 16, KAWAI as modified teaches the internal combustion engine ignition device according to claim 1.
KAWAI further discloses the center core (5) having a top surface and a bottom surface, the center core having a second height (Fig. D below) extending vertically, the second height of the center core being less than the first height of the side core (Fig. D) such that the side core extends both above the top surface of the center core (Fig. D) and below the bottom surface of the center core (Fig. D).
[AltContent: connector][AltContent: connector][AltContent: textbox (SECOND HEIGHT OF CENTER CORE)][AltContent: textbox (FIRST HEIGHT OF SIDE CORE)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    676
    698
    media_image3.png
    Greyscale

Figure D Annotations of KAWAI Fig. 2.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KAWAI (JP 2016-051789, English language equivalent in US 2017/0309397, both provided by Applicant on 03/04/2019 IDS) in view of MAEKAWA (US 2006/0226945, supplied by Applicant on 04/19/18 IDS).
Regarding claim 1, KAWAI discloses an internal combustion engine ignition device comprising:
a center core (5) having a center axis (vertical, Fig. 1);
a primary coil (21) wound on an outside of the center core (Fig. 1);
a secondary coil (22) wound around an outside of the primary coil (Fig. 1);
a side core (6) disposed on an outside of the secondary coil (Fig. 2), wherein a first end of the side core, a second end of the side core, and the center axis of the center core extend in a horizontal plane (e.g. a horizontal plane in Fig. 2);
a resin (7) being heat-resistant (implicit) and covering a plurality of interior surfaces of the side core (e.g. Figs. 1-2); and
a housing (11), 

the gap is configured such that an open face exists on the side core (Fig. 3 shows that an open face exists around the periphery of the side core 6 as cover 7 is only above, below and inside of 6), the gap beginning at the open face of the side core and extending to the housing (e.g. Fig. 6, 9 and 11) in the direction of the center axis (disclosure implies gap exists around circumference of side core, i.a. Fig. 3), the side core having a first height (in direction L, Fig. 3), the gap disposed with a second height substantially equal to the first height (e.g. Figs. 6, 9 and 11 gap height is substantially the same as the height of the side core) such that the resin is opened over an outer peripheral side of the side core (disclosure implies resin is opened over entire outer peripheral side of side core), and 
the gap is configured such that a heat flow, during operation, passes from the open face of the side core in the direction of the center axis to the housing for dissipation.
KAWAI discloses an O-shaped side core and is silent regarding the further features of the magnetic path.
However, MAEKAWA teaches a magnetic path of an ignition device with a center core (1) having a first end surface (at permanent magnet 5, Fig. 1) and a second end surface opposite the first end surface (opposite permanent magnet 5, Fig. 1);
a permanent magnet (5) abutted against the first end surface of the center core (Fig. 1), the permanent magnet being magnetized in a direction opposite to a direction of a magnetic flux produced by energization of a primary coil (2) (0020 lines 1-3);
a side core (4) with a first end abutted against the permanent magnet (Fig. 1) and a second end abutted against the center core (Fig. 1) such that a center axis penetrates the side core (Fig. 1), and such that the side core interacts with the permanent magnet to form a closed magnetic path (0020 lines 7-8);
wherein the side core has a U-shape (Fig. 1), a first end of the U-shape is parallel to a second end of the U-shape (Fig. 1), the parallel first end and second end extending in a horizontal plane and forming a part of the closed magnetic path (0020 lines 7-8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the O-shaped side core and magnetic path of KAWAI for the U-shaped side core and magnetic path of MAEKAWA to provide a more compact and more lightweight ignition coil to facilitate packaging into an engine compartment.
KAWAI further discloses the resin relieves the thermal stress produced in the filling resin (equivalent to Applicant’s insulating resin 14) due to the difference in the coefficient of thermal expansion between the filling resin and the side core (0045 lines 7-10) but does not disclose the resin is elastic.
However, MAEKAWA teaches a resin (6) being an elastomer (0020 line 10) and covering a plurality of interior surfaces of a side core (4) (Fig. 1; 0020 lines 8-11) to absorb a thermal stress generated by a difference in the coefficient of linear expansion between the side core and insulating resin (0036 lines 1-4) and has flexibility and can be easily formed by means of injection molding (0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the resin of KAWAI of unknown material from an elastomer as taught by MAEKAWA as MAEKAWA teaches the elastomeric resin is applied to the side core for the same purpose of absorbing thermal stress between the filling resin and the side core and has the advantageous property of being easily formed by means of injection molding.
The above underlined limitation is considered as functional language. KAWAI teaches all the structural components of the ignition coil, which are read on those of the instant invention. Therefore, the gap of MAEKAWA is capable of performing the same desired functions as the instant invention having been claimed.

Allowable Subject Matter
Claims 2-4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The following remarks respond to Applicant’s arguments filed 05/28/2021.
Regarding Applicant’s arguments, see pgs. 12-14, that MAEKAWA fails to disclose various limitations of claim 1, the arguments have been fully considered but they are not persuasive. The reference is not relied upon to teach the argued limitations.
Regarding Applicant’s arguments with respect to claims 2 and 4, see pgs. 14-15, the amendments and arguments are persuasive and the rejection has been withdrawn.
Regarding Applicant’s arguments with respect to reference KAMATA and AKIMOTO, see pg. 15, the arguments are moot as the references are not applied in the current rejections.
Regarding Applicant’s arguments with respect to the dependent claims, see top of pg. 16, the argument has been fully considered but is not persuasive because the independent claim has not been determined to be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747